DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2019 and October 21, 2020 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 20 recites “use of an abrasive media article according to Claim 16, in surface finishing of a titanium or aluminium based component.”  It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b) if the facts support both rejections. MPEP 2173.05(q) [R-10.2019] (I)  While Applicant’s 
For this reason, Applicant’s dependent claim 20 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”).

Referring to Applicant’s independent claim 1, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material MPEP 2131.03 [R-10.2019] (I)  The exemplary abrasive particle size of the Cured Abrasive Layers 1-3 taught by Rice anticipate Applicant’s claimed range of “from 5 μm to 15 μm”.  MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s claim 6, Rice teaches the abrasive particles comprise particles formed of at least one of aluminium oxide and silicon carbide (par. [0025] of Rice).

Referring to Applicant’s claim 7, Rice teaches the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice). The exemplary abrasive particle size of the Cured Abrasive Layers 1-3 taught by Rice anticipate Applicant’s claimed range of “from 5 μm to 10 μm”.  MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s independent claim 16, Rice teaches an abrasive media article (See Abstract of Rice; the coated abrasive product of Rice is equivalent to Applicant’s claim term “an abrasive media article”) comprising: ceramic based particles (pars. [0025], [0081], [0085-91]; See Tables 1 and 2, Cured Abrasive Compositions 1-3 of Rice) within a binder material that comprises epoxy resin (pars. [0035-36] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Compositions 1-3 MPEP 2131.03 [R-10.2019] (I)  The exemplary abrasive particle size of the Cured Abrasive Compositions 1-3 taught by Rice anticipate Applicant’s claimed range of “from 5 μm to 15 μm”.  MPEP 2131.03 [R-10.2019] (I) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”).

Referring to Applicant’s claim 2, Rice teaches the particles form between about 50 wt.% to about 85 wt.% of the composition (par. [0058] of Rice).  The amount of ceramic based abrasive particles taught by Rice renders obvious Applicant’s claimed range.  The amount of ceramic based abrasive particles taught by Rice encompasses entirely and shares the lowest endpoint of Applicant’s claimed range of “50-75% by mass”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claims 17 and 18, the teachings “a porosity of at most 2%” and “a Shore D hardness of at least 85” are inherent within and/or obvious in light of the teachings of Rice.  The coated abrasive article of Rice comprises the identical or substantially identical constituents, amount of at least one constituent and particle size of at least one constituent as Applicant’s claimed abrasive media article of independent claim 16. MPEP 2112.01 [R-10.2019] (I) and MPEP 2131 [R-08.2017] Given these identical or substantially identical 

Referring to Applicant’s claim 19, despite the fact Rice does not teach explicitly the shape of the cured abrasive layer or resultant coated abrasive article disclosed therein, it is known aesthetic design changes of a claimed invention [MPEP 2144.04 [R-10.2019] (I)] and changes in shape of a claimed invention [MPEP 2144.04 [R-10.2019] (IV),(B)] do not impart and are not considered distinctive, patentable features that distinguish the claimed invention from the prior art.  In the present case, Applicant’s claimed abrasive media article having “a shape of a cone, a pyramid, a paraboloid, a sphere, a cylinder, an angle cut cylinder or a tristar pyramid” does not distinguish Applicant’s claimed invention from the coated abrasive article of Rice.  For this reason, Applicant’s claimed abrasive media article is obvious in light of the teachings of Rice.

Referring to Applicant’s claim 20, The coated abrasive article of Rice comprises the identical or substantially identical constituents, amount of at least one constituent and particle size of at least one constituent as Applicant’s claimed abrasive media article of independent claim 16. MPEP 2112.01 [R-10.2019] (I) and MPEP 2131 [R-08.2017] Given these identical or substantially identical similarities between Applicant’s claimed abrasive media article and the coated abrasive article of Rice, the coated abrasive article of Rice can function and perform in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”) as applied to claim 1 above, and further in view of United States Patent No. 5,919,549 to Van et al. (hereinafter “Van”).

Referring to Applicant’s claim 3, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material comprising an epoxy resin (pars. [0035-36] of Rice); and ceramic based abrasive particles (par. [0025] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Layers 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).
Although Rice teaches the binder material comprises an epoxy resin (pars. [0035-36] of Rice), Rice does not teach explicitly the epoxy resin comprises “oxirane, 2,2'-((1-methylethylidene)bis(4,1-phenyleneoxymethylene))bis-, homopolymer” according to Applicant’s claim language.
However, Van teaches abrasive articles and a method for the manufacture of the articles (See Abstract of Van).  Van teaches the abrasive article comprises a backing having a first major surface and a second major surface; a first resin layer comprising a first hardened resin, the first .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”) as applied to claim 1 above, and further in view of United States Patent No. 5,344,856 to Klein (hereinafter “Klein”).

Referring to Applicant’s claims 4 and 5, Rice teaches an abrasive media composition (See Abstract of Rice; the cured abrasive coating of Rice is equivalent to Applicant’s claim term “an abrasive media composition”) comprising: a binder material comprising an epoxy resin (pars. [0035-36] of Rice); and ceramic based abrasive particles (par. [0025] of Rice), wherein the particles form 82.52 wt.% of the cured abrasive coating composition (See Table 2, Cured Abrasive Layers 1-3 of Rice), and wherein the particles have an average size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).
Although Rice teaches a binder material comprising an epoxy resin (pars. [0035-36] of Rice), Rice does not teach explicitly the binder material comprises “a hardener in addition to the epoxy resin, wherein the hardener is different from the epoxy resin” according to Applicant’s dependent claim 4 and “the hardener comprises polyoxypropylenediamine” according to Applicant’s dependent claim 5.
However, Klein teaches a water dispersible epoxy resin composition comprising: (A) the reaction product of: (i) one or more polyepoxides; (ii) optionally, one or more poly(aromatic hydroxy) containing compounds, (iii) optionally, one or more chain terminators; and (iv) one or more nominally difunctional C12-36 fatty acids or a dimer of an unsaturated, fatty acid, and B) a sufficient amount of a surfactant to form a stable dispersion of the epoxy resin in water (See Abstract; col. 2, l. 61 – col. 3, l. 4 of Klein).  Klein teaches the water-emulsifiable epoxy resin composition allows the preparation of stable aqueous emulsions and two-part coating composition (col. 3, ll. 23-25 of Klein).  Klein teaches such coating compositions demonstrate good stability, wettability and viscosity characteristics (col. 3, ll. 25-27 of Klein).  Further, Klein teaches the coatings prepared for such coating compositions demonstrate good adhesion MPEP 2144.07 [R-08.2012]

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,864,101 to Charvat et al. (hereinafter “Charvat”) in view of United States Pre-Grant Patent Application Publication No. 2014/0007514 A1 to Rice et al. (hereinafter “Rice”). 

Referring to Applicant’s claim 8, Charvat teaches a method of manufacturing an abrasive media article (See Abstract; the resin bonded grinding articles of Charvat are equivalent to Applicant’s claim term “an abrasive media article”), the method comprising the steps of: preparing an abrasive media composition comprising a binder material and ceramic based abrasive particles (col. 7, 11-21 of Charvat), wherein the binder material comprises an epoxy resin (col. 4, ll. 39-50; col. 5, ll. 5-11 of Charvat), wherein the particles form above about 75 percent by weight of the composition (col. 3, ll. 45-50 of Charvat), and wherein the particles have grit size of from about 600 mesh (20 μm) to 10 mesh (2,000 μm) (col. 3, ll. 23-26 of Charvat); casting the composition into a mold (col. 7, ll. 18-21, 31-35; Charvat teaches the mixture of liquid resin, resin powder and abrasive grains assumes the shape and volume of the mold, which is equivalent to Applicant’s claim language “casting the composition into a mold”); curing the composition in the mold (col. 7, ll. 21-31 of Charvat); and removing the cured composition from the mold (col. 10, ll. 35-36; col. 11, ll. 7-8; Examples 2 and 3 of Charvat).  The amount of particles taught by Charvat renders obvious Applicant’s claimed range.  The amount of particles taught by Charvat overlaps Applicant’s claimed range of “50-90% by mass of the composition”. MPEP 2144.05 [R-10.2019] (I)

However, Rice teaches a coated abrasive product that includes a polymer binder comprising a co-polyester having a bisphenol moiety in the backbone of the co-polyester (See Abstract of Rice).  Rice teaches the polymeric binder compositions described herein provide surprisingly improved adhesion and retention of mineral abrasive grains within the binder (par. [0024] of Rice).  Rice teaches suitable abrasive compositions include aluminum oxide and silicon carbide (par. [0025] of Rice) and suitable polymer resins include epoxy resins (pars. [0035-36] of Rice).  In at least one embodiment, Rice teaches the cured abrasive coating of the cured abrasive composition includes between about 50 wt.% to about 85 wt.% abrasive particulate material (par. [0058] of Rice).  Rice teaches the grit particles preferably have a size of in the range of about 6 micrometers to about 12 micrometers, with an average size of about 9 micrometers (par. [0067] of Rice).  In exemplary embodiments, Rice teaches the exemplary cured abrasive coating of the cured abrasive composition contains silicon carbide abrasive grit having an average particle size of 8 μm (par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).  There is a reasonable expectation the abrasive grit taught by Charvat can be modified to adopt the particle size taught by Rice.  Both Charvat and Rice teach abrasive articles, and their methods of manufacture, comprising epoxy resin binder materials and abrasive particles such as silicon carbide (col. 4, ll. 39-50; col. 5, ll. 5-11; col. 7, 11-21 of Charvat; pars. [0024-25], [0035-36], par. [0081]; See Tables 1 and 2, Cured Abrasive Layers 1-3 of Rice).  Just as Charvat teaches the grinding wheels prepared by the method are effective for high speed and high rate of metal removal grinding operations (col. 1, ll. 8-12 of Charvat), Rice teaches the MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Charvat as modified by Rice teaches the composition in the mold is cured at a temperature in the range of 200°F (93°C) to 380°F (193°C) (col. 9, ll. 32-47; Example 1 of Charvat).  The curing temperature range taught by Charvat as modified by Rice encompasses entirely Applicant’s claimed range of “from 125°C to 175°C”. MPEP 2144.05 [R-10.2019] (I) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,864,101 to Charvat et al. (hereinafter “Charvat”) as applied to claim 8 above, and further in view of United States Pre-Grant Patent Application Publication No. 2015/0251291 A1 to Hovik (hereinafter “Hovik”).

Referring to Applicant’s claim 9, Charvat teaches a method of manufacturing an abrasive media article (See Abstract; the resin bonded grinding articles of Charvat are equivalent to Applicant’s claim term “an abrasive media article”), the method comprising the steps of: preparing an abrasive media composition comprising a binder material and ceramic based abrasive particles (col. 7, 11-21 of Charvat), wherein the binder material comprises an epoxy resin (col. 4, ll. 39-50; col. 5, ll. 5-11 of Charvat), wherein the particles form above about 75 percent by weight of the composition (col. 3, ll. 45-50 of Charvat), and wherein the particles have grit size of from about 600 mesh (20 μm) to 10 mesh (2,000 μm) (col. 3, ll. 23-26 of Charvat); casting the composition into a mold (col. 7, ll. 18-21, 31-35; Charvat teaches the mixture of liquid resin, resin powder and abrasive grains assumes the shape and volume of the mold, which is equivalent to Applicant’s claim language “casting the composition into a mold”); curing the composition in the mold (col. 7, ll. 21-31 of Charvat); and removing the cured composition from the mold (col. 10, ll. 35-36; col. 11, ll. 7-8; Examples 2 and 3 of Charvat).
Although Charvat teaches preparing an abrasive media composition comprising a binder material and ceramic based abrasive particles (col. 7, 11-21 of Charvat), Charvat does not teach explicitly “comprising vibrating the removed cured composition in a liquid” according to Applicant’s claim language.
However, Hovik teaches a method for vibratory finishing of a composite laminate part includes placing particles of a vibratory media, comprising titanium oxide abrasive in a synthetic binder, into a trough of a vibratory finishing machine, placing a composite laminate part into the trough and substantially immersed in the vibratory media, and operating the vibratory finishing machine at a vibrational frequency of 40 Hz to 50 Hz with the vibratory media and composite laminate part disposed in the trough (See Abstract of Hovik).  In carrying out the method for .

Allowable Subject Matter
Claims 10-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 10 with particular attention to “wherein the composition is vibrated at a frequency in the range of from 2,500Hz to 3,500HZz”; of dependent claim 11 with particular attention to “comprising degassing the composition before casting it into the mold”; of dependent claim 12 with particular attention to “wherein the composition is degassed at a pressure in the range from 3 kPa to 4 kPa”; of dependent claim 14 with particular attention to “wherein the composition in the mold is cured for at least 24 hours”; or of dependent claim 15 with particular attention to “wherein the step of preparing comprises mixing the binder material with the particles in a mixer at 2,000 to 3,000 revolutions per minute”.
Charvat as modified by Hovik teaches the machine can be started that is, the vibration can be initiated at the desired frequency, e.g., 40 Hz to 50 Hz (pars. [0006], [0008], [0036]; FIG. 6 of Hovik).  The desired frequency range taught by Charvat as modified by Hovik lies far outside Applicant’s claimed range of “from 2,500Hz to 3,500HZz” according to dependent claim 10.  For this reason, there is no obvious reason to modify the teachings of Charvat using the teachings of any one of the Hovik, Rice, Van or Klein references and teach “wherein the 
Charvat as modified by Hovik does not teach degassing the abrasive media composition comprising a binder material and ceramic based abrasive particles (col. 7, 11-21 of Charvat) prior to casting, curing and removing the cured abrasive composition from the mold (col. 7, ll. 18-21, 31-35; col. 10, ll. 35-36; col. 11, ll. 7-8; Examples 2 and 3 of Charvat).  For this reason, there is no obvious reason to modify the teachings of Charvat using the teachings of any one of the Hovik, Rice, Van or Klein references and teach “comprising degassing the composition before casting it into the mold” according to Applicant’s dependent claim 11 or “wherein the composition is degassed at a pressure in the range from 3 kPa to 4 kPa” according to Applicant’s dependent claim 12.
Charvat as modified by Hovik teaches the filled mold is baked and cured over a period of 5 hours (col. 9, ll. 32-47; Example 1 of Charvat), which is far less time than Applicant’s claimed range of “at least 24 hours”.  For this reason, there is no obvious reason to modify the teachings of Charvat with the teachings of any one of the Hovik, Rice, Van or Klein references and teach “wherein the composition in the mold is cured for at least 24 hours” according to Applicant’s dependent claim 14.
Charvat as modified by Hovik does not teach how the abrasive media composition comprising a binder material and ceramic based abrasive particles is mixed (col. 7, 11-21 of Charvat), that is, how many rotations or revolutions per minute to which the composition is mixed, prior to casting, curing and removing the cured abrasive composition from the mold (col. 7, ll. 18-21, 31-35; col. 10, ll. 35-36; col. 11, ll. 7-8; Examples 2 and 3 of Charvat).  For this reason, there is no obvious reason to modify the teachings of Charvat using any one of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731